Per Curiam. This claim allegedly arising out of the death of a Deputy Sheriff seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” hereafter, the Act, (Ill. Rev. Stat., Ch. 48, Sec. 281 et seq.) The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office pertaining to matters set forth in the application. Based upon these documents and other evidence submitted at hearings before the Court on May 11,1976 and March 15,1979, the Court finds that: 1. George Redman, Jr. died August 12,1974, at the age of 34 years; 2. The coroner’s certificate of death recites the immediate cause of death as “unknown”, due to or as a consequence of “hit by train,” death “instant;” 3. Deputy Redman had completed his regular duty assignment on August 11, 1974, at 3:22 a.m.; and he was “off duty” on August 12, 1974; 4. To date, there is no evidence that the decedent lost his life as a result of injury received in the active performance of duties as a law enforcement officer; 5. Accordingly, Deputy Redman was not killed in the line of duty as defined in the Act. It is hereby ordered, by reason of the foregoing, that the claim for benefits by George Redman, Sr., pertaining to the death of his son, George Redman, Jr., be, and the same, is hereby denied.